Citation Nr: 1420872	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-27 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for a low back disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In several statements included in the claims file, the Veteran has reported seeking psychiatric treatment for depression caused by his service-connected disabilities. The Board refers the issue of service connection for a psychiatric disorder, secondary to service-connected low back and radiculopathy disabilities, to the RO for development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Veteran's Application for Increased Compensation based on Unemployability (VA Form 21-8940). The Veteran is advised that he should complete and file this form in order to assist VA in processing his claim for entitlement to a TDIU.

2. Attempt to obtain from the Social Security Administration any available records, including any medical records the Veteran submitted in support of his claim for disability benefits. If no records are available, a formal finding of such should be placed of record.

3. Schedule the Veteran for a VA examination(s) to determine both the current severity of his service-connected low back disability, and the impact of all of his service connected disabilities on his ability to work. The examiner(s) should note any functional impairment caused by the Veteran's service-connected disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any. The examiner(s) is also asked to discuss the effect of each of the Veteran's service connected disabilities on his ability to work. 

The VA examiner(s) is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to age or any non-service connected health problems, render the Veteran unable to find and maintain substantially gainful employment. A rationale for his or her opinion should be provided. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner(s), who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed.

4. After the examination(s), if found to be necessary, the Veteran's claim for entitlement to a TDIU should be referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation for TDIU. 

5. When the development requested has been completed, the claims for an increased rating for a low back disability and entitlement to a TDIU should again be reviewed on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



